Rose, J.P.
Defendant now appeals, challenging the denial of his suppression motion and claiming that his sentence is harsh and excessive. He does not, however, claim that he did not knowingly, voluntarily and intelligently waive his right to appeal. Instead, he argues that he did not agree that his appeal waiver would include a waiver of his right to challenge the denial of his suppression motion. The record reveals, however, that defendant’s appeal waiver was not limited in any way and covered “all legal and constitutional grounds,” including “everything that occurred in this prosecution.” Accordingly, the valid appeal waiver forecloses his challenge to the denial of his suppression motion *1162(see People v Kemp, 94 NY2d 831, 833 [1999]; People v Flake, 95 AD3d 1371, 1372 [2012], lv denied 19 NY3d 973 [2012]; People v Schmidt, 57 AD3d 1104, 1104 [2008]), as well as to the duration of his sentence (see People v Irvis, 90 AD3d 1302, 1303 [2011], lv denied 19 NY3d 962 [2012]; People v Jones, 88 AD3d 1029, 1029 [2011], lv denied 18 NY3d 859 [2011]).
Lahtinen, Spain, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.